Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Following a bench trial on the remaining claims in Jesse Yarborough’s civil rights action, which was filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), the district court entered judgment in favor of Defendants. We have reviewed Yarbor-ough’s claims on appeal in conjunction with the record, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Yarborough v. Sappington, No. 5:09-ct-03083-D (E.D.N.C. Mar. 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.